Citation Nr: 0512760	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  97-28 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for status post partial tear of the lateral collateral 
ligament, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This claim was previously before the Board in May 1998, July 
2000, November 2002, and August 2003.  In May 1998, July 
2000, and August 2003 this claim was remanded for further 
development.  The requested development has been completed 
and the case has since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and objective 
findings of slight lateral instability and degenerative 
arthritis.


CONCLUSION OF LAW

The criteria for a disability rating disability greater than 
10 percent for status post partial tear of the lateral 
collateral ligament, right knee have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition to the explicit VCAA notice, VA 
notified the veteran, even before enactment of the VCAA, what 
information and evidence was needed to substantiate this 
claim for an increased rating.  For example, letters sent to 
him in June 1998, August 2000, and November 2000 requested 
complete information as to post-service treatment for the 
claimed condition.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statements of the case (SSOC's), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 U.S.C.A. § 5103A 
in the July 2002 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2002 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1997.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2002 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in July 2002.  

The claims folder contains all available service medical 
records, VA medical records and multiple VA examination 
reports.  The veteran has not identified any outstanding 
evidence to be obtained.  Furthermore, while the Board's July 
2000 Remand sought a more recent VA orthopedic examination to 
determine the degree of laxity of the veteran's right knee, 
the veteran cancelled several VA examinations scheduled for 
May 2001, July 2001, and May 2002.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Analysis

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2003).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991). 

VA regulations also provide that evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2004).  Separate ratings, however, may be 
assigned for the separate and distinct manifestations of the 
same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 
 
 The veteran's right knee disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5257.  Under this provision, other impairment of 
the knee is rated as follows: 10 percent for slight recurrent 
subluxation or lateral instability; 20 percent for moderate 
recurrent subluxation or lateral instability; and 30 percent 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2004).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).  

Evidence relevant to the current level of severity of the 
veteran's right knee disability includes two VA orthopedic 
examinations conducted in April 1997 and February 1999.  In 
April 1997, the veteran complained of pain in his right knee.  
On physical examination, the examiner noted that the 
veteran's range of motion was "forward with some crepitation 
on motion."  There was no ligamentous laxity, swelling, or 
deformity, and his variance was normal.  The lateral 
collateral ligament opened slightly, but it was the same as 
the other good knee.  The veteran's knee was tender mainly 
along the medial joint line and also under the patellar at 
the inferior pole.  A March 1997 X-ray report of the right 
knee showed mild degenerative changes of the right knee.  
Based on both the physical examination of the veteran's right 
knee and the March 1997 X-ray report the examiner diagnosed 
the veteran with early degenerative joint disease of the 
right knee, clinically.      

The veteran was afforded another VA examination in February 
1999.  At that time, the veteran complained of right knee 
pain, swelling, and instability.  On physical examination, 
the examiner reported that the veteran had full range of 
motion in his right knee, 0 to 140 degrees.  Subsequent 
testing revealed negative Lachman, anterior drawer and 
posterior drawer, and McMurray.  There was, however, evidence 
of "some laxity" in the veteran's lateral collateral 
ligament. He had jointline tenderness but no crepitus was 
noted.  The examiner concluded that due to the laxity of the 
veteran's lateral collateral ligament, there was increased 
disability and incoordination.  While his gait showed very 
short antalgic steps, his functional loss was not limited due 
to the restricted range of motion, as it was more due to his 
weakness diffusely in his lower extremities to 4+/5.    

Also of record are VA outpatient treatment notes dated from 
February 1992 through August 2004. These records reflect 
ongoing complaints of, and treatment for, anxiety, 
depression, post-traumatic stress disorder, alcohol/drug 
abuse, seizures, other neurological disorders, hypertension, 
impotence, diabetes, back problems, foot problems, and joint 
problems, including right knee pain.  The bulk of these 
records are regarding the veteran's psychological disorders.

As was stated earlier, the veteran has been scheduled for 
more recent VA examinations of his right knee, specifically 
in May 2001, July 2001, and May 2002, however, the veteran 
has cancelled each of these exams due to extreme illness.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent under DC 5257 for 
the veteran's service-connected right knee disorder.  The 
February 1999 VA examination shows that the veteran suffers 
from "some" laxity.  The Board finds that the word "some" 
does not contemplate more than slight laxity.  In order to 
receive a higher rating under DC 5257 for laxity there must 
be evidence of moderate or severe instability.  38 C.F.R. 
§ 4.71a, DC 5257.  This has not been shown by the evidence of 
record.  As mentioned previously, the veteran has not 
cooperated with attempts to more accurately evaluate the 
extent of his knee disability by reporting for another VA 
examination.  

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5258 (dislocated semilunar cartilage), 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).  There is no current evidence of 
ankylosis of the knee or dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Thus, DC's 5256 and 5258 are not for application.  
DC's 5260 and 5261 will be discussed in connection with the 
propriety of a separate evaluation for arthritis.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).      

While there is X-ray evidence of arthritis of the right knee, 
the veteran is not entitled to a separate evaluation for 
arthritis.  Degenerative arthritis is to be evaluated based 
on the limitation of motion of the joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion but 
the limitation of motion is non-compensable under the 
appropriate diagnostic code, a 10 percent rating applies for 
each such group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups. A 20 percent rating applies for X-
ray evidence of involvement of two or more minor joint 
groups, with occasionally incapacitating exacerbations. 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  The General Counsel has also determined that where a 
claimant has both limitation of flexion and limitation of 
extension of the same leg, he must be rated separately under 
DC's 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  
VAOPGCPREC 9-2004 (September 17, 2004).  

The veteran's range of motion of the right knee has been 
reported as from 0 to 140 degrees.  VA standards describe 
normal range of motion of the knee as from 0 to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II (2003).  As the veteran has 
not been shown to have loss of flexion or extension motion 
consideration of 38 C.F.R. § 4.71a, DC 5260-5261 is 
precluded.  On review, there is no evidence of limitation of 
motion of the right knee, and the findings do not meet the 
criteria for a zero percent evaluation under either DC's 5260 
or 5261.  

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2003).

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  The February 
1999 VA examination shows full range of motion of the right 
knee and while the veteran complains of pain in the right 
knee, he did not complain of pain on motion.  Thus, the 
provisions of DeLuca are not for application in this case.  

Finally, a higher rating may be assigned under the provisions 
of 38 C.F.R. § 3.321(b)(1) if the case presents an unusual 
disability picture.  However, in this case, while the medical 
reports demonstrate that the veteran has difficulties, these 
difficulties are contemplated in the rating criteria 
discussed above.  The medical reports do not show that the 
veteran has had frequent periods of hospitalization or other 
problems with the knee that would render the regular rating 
standards inapplicable.  For this reason, the record does not 
provide a basis for referral of the claim for consideration 
on an extra-schedular basis.  Given the preponderance of the 
evidence of record a higher disability rating for either 
instability or arthritis of the veteran's right knee would 
not be warranted under any other diagnostic code.  38 C.F.R. 
§ 4.7 (2003).



  
ORDER

A disability rating greater than 10 percent for status post 
partial tear of the lateral collateral ligament, right knee, 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


